IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45713

STATE OF IDAHO,                                )
                                               )    Filed: February 14, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
STACIE MICHELLE HARDIN,                        )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction for misdemeanor possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Stacie Michelle Hardin appeals from her judgment of conviction for misdemeanor
possession of a controlled substance. Hardin argues that the district court abused its discretion
by ordering her to pay $1000 in public defender reimbursement. For the reasons set forth below,
we affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
        Hardin    was   charged    with   felony     possession   of   a   controlled   substance
(methamphetamine), misdemeanor possession of a controlled substance (marijuana), and
possession of drug paraphernalia. At trial, a jury found Hardin guilty of misdemeanor possession
of marijuana and acquitted her of felony possession of methamphetamine and possession of drug

                                               1
paraphernalia.     At sentencing, the State requested that the district court place Hardin on
supervised misdemeanor probation and asked that the district court order $500 in reimbursement
for her public defender, in addition to fines and court costs. Hardin requested that the district
court grant her credit for the five months she spent in jail while awaiting trial, without placing
her on probation.      Hardin also objected to any reimbursement for the costs of her public
defender. The district court sentenced Hardin to 45 days in jail, with credit for 161 days she
served while awaiting trial.       The district court also ordered that Hardin pay $1000 in
reimbursement for the cost of a public defender. Hardin appeals, challenging the order for public
defender reimbursement.
                                                  II.
                                     STANDARD OF REVIEW
          When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine whether the lower court: (1) correctly perceived the
issue as one of discretion; (2) acted within the boundaries of such discretion; (3) acted
consistently with any legal standards applicable to the specific choices before it; and (4) reached
its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158
(2018).
                                                 III.
                                             ANALYSIS
          Hardin argues that the district court abused its discretion in ordering her to pay $1000 in
public defender reimbursement for three reasons: (1) Hardin demonstrated an inability to pay;
(2) Hardin spent more time in jail pre-trial than the district court ultimately ordered her to serve
after she was convicted; and (3) the State only requested $500 in public defender reimbursement.
The State responds that Hardin has failed to establish the district court abused its discretion
because Hardin’s challenges to the district court’s order are either contrary to the statute or
irrelevant. We hold that Hardin has failed to show the district court abused its discretion.
          A court’s authority to order reimbursement for the cost of a court-appointed attorney is
governed by I.C. § 19-854(7), which provides:
                 Upon conviction, notwithstanding the form of judgment or withheld
             judgment, plea of guilty or finding of guilt for any crime regardless of the
             original crime or number of counts, an indigent person who receives the

                                                   2
             services of an attorney provided by the county may be required by the court to
             reimburse the county for all or a portion of the cost of those services related to
             the conviction, plea of guilty or finding of guilt, unless the requirement would
             impose a manifest hardship on the indigent person. The current inability of
             the indigent person to pay the reimbursement shall not, in and of itself, restrict
             the court from ordering reimbursement.
       Although Hardin notes that her application for the public defender included an averment
that she was unemployed and had no source of income, her contention that the district court
failed to consider her inability to pay is unsupported by any citation to the record. This Court
will not presume error on appeal. Rather, it is the appellant’s burden to demonstrate error from
the record. When a claim on appeal is not supported by propositions of law, authority, or
argument, it will not be considered. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970
(1996). Hardin has also failed to cite any authority in support of her argument that the time she
spent in jail and the amount of the State’s reimbursement request are relevant to the district
court’s decision whether to order public defender reimbursement under I.C. § 19-854(7).
Moreover, Hardin has not identified which prong of the abuse of discretion standard applies to
the alleged error by the district court. See State v. Kralovec, 161 Idaho 569, 575 n.2, 388 P.3d
583, 589 n.2 (2017) (noting that the failure to address the multi-tiered inquiry under the abuse of
discretion standard is fatally deficient). To the extent Hardin contends the district court did not
reach its decision by an exercise of reason, neither the evidence nor the law support this
assertion.
                                                  IV.
                                           CONCLUSION
       We hold that Hardin has failed to show the district court abused its discretion in awarding
$1000 in reimbursement for public defender representation.            As a result, the judgment of
conviction for misdemeanor possession of a controlled substance is affirmed.
       Chief Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                   3